                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


TERRY JACKSON, d.b.a. W.S.A.E.
& W.C. LLC,
                                               CV 18-43-BU-BMM-JCL
                      Plaintiff,
                                                     JUDGMENT
  vs.

CITY OF BOZEMAN, and GREG
SULLIVAN, City Attorney,

                      Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the Findings and
 Recommendations are adopted in full and the case is dismissed without prejudice.

        Dated this 7th day of May, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ N. Stephens
                                   N. Stephens, Deputy Clerk
